    Case 5:20-cv-00737-PRW Document 35 Filed 04/19/21 Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

                    AMENDED JUNE CIVIL TRIAL DOCKET
                                     for
                          Judge Patrick R. Wyrick

Tuesday, June 8, 2021

   1. Your Docket Call and Trial proceeding will be held in Courtroom 503, on
      the 5th floor, of the United States Courthouse, NW 4th & Harvey,
      Oklahoma City, Oklahoma.

   2. Counsel are required to appear for Docket Call at 1:30 p.m. on Wednesday,
      June 2, 2021 regardless of where their case appears on the docket.

   3. At the commencement of trial, counsel shall submit three (3) typewritten
      lists of exhibits and witnesses to the Courtroom Deputy. (See Local Rule
      43.1)

   4. Please note that a valid photo identification is required to enter the federal
      courthouse building.



                                    JURY DOCKET

CIV-18-1176-PRW       Sylvia Lott                                   Cynthia Rowe D’Antonio

                      v.

                      City of Oklahoma City, et al.                 Brett Logan
                                                                    Richard Mahoney
                                                                    Jason Bolitho
                                                                    Michael Moore




CIV-18-902-PRW        Stephen Brown                                 John Gibson

                      v.

                      Elephant Talk North America                   Denelda Richardson
                      Corporation, et al.                           Theresa Hill
                                                                    Lindsey Albers


                                            1
    Case 5:20-cv-00737-PRW Document 35 Filed 04/19/21 Page 2 of 3



CIV-18-901-PRW   Stanley Batton, et al.            Matthew K. Felty
                                                   Michael C. Felty
                                                   Gary M. Riebschlager

                 v.

                 Wynnewood Refining Company        J Christopher Davis
                 LLC, et al.                       Jason Callaway
                                                   Trevor Hughes
                                                   Herbert Beigel

                 Compsource Mutual Insurance       Adam Christensen
                 Company, Intervenor


CIV-19-946-PRW   Ruby J. Disney                    Steven S. Mansell
                                                   Mark A. Engel
                                                   Keith F. Givens
                                                   Adam Engel
                 v.

                 United National Life Insurance    Leasa M. Stewart
                 Company of America                Emiline T. Ebrite
                                                   Kyle D. Evans


CIV-19-981-PRW   Robert A. St. Clair               Forrest L. P. DeVaughn
                                                   Larry E. Finn
                                                   Murry J. Parrish
                                                   Adam D. Lewis
                                                   J. Kyle Findley
                                                   Kason R. Kimberley
                 v.

                 Ephriam Edwards, et al.           Dan S. Folluo
                                                   Rebecca L. Newman



CIV-19-561-PRW   Elizabeth Davis                   Joshua S. Turner
                                                   Eugene K. Bertman

                 v.

                 Mercy Rehabilitation Hospital     Justin P. Grose
                                                   Samuel R. Fulkerson
                                          2
    Case 5:20-cv-00737-PRW Document 35 Filed 04/19/21 Page 3 of 3




CIV-20-737-PRW   Alesia Torres                     Jeffrey A. Wilson

                 v.

                 Account Resolution Services       Linda Ressetar
                                                   Yesha Patel




                                     3
